 

Exhibit 10.6

5.2.2018

WARNER MUSIC INC.

1633 Broadway

New York, NY  10019

May 2, 2018

Paul M. Robinson

Dear Paul:

Please refer to the employment agreement between Warner Music Inc. (“Company”)
and you dated August 4, 2015 (the “Agreement”).

This letter, when signed by you and countersigned by Company, shall constitute
our agreement to amend the Agreement as set forth herein.  Unless otherwise
indicated, capitalized terms shall have the meanings set forth in the Agreement.

1.Paragraph 1 of the Agreement is hereby amended and restated in its entirety as
follows:  

“1.Position:  Executive Vice President, General Counsel & Secretary of Company,
which is a direct wholly-owned subsidiary of WMG Acquisition Corp., and an
indirect wholly-owned subsidiary of Warner Music Group Corp. (“Parent”).  You
shall be the senior-most legal, business affairs and public policy executive of
Company and of Parent (and their respective successors).”

2.Paragraph 2 of the Agreement is hereby amended to extend the Term through
September 30, 2022.

3.Paragraph 3(a) of the Agreement is hereby amended to provide that effective as
of October 1, 2018, your annual rate of salary shall be $850,000.

4.Paragraph 3(b) of the Agreement is hereby amended and restated in its entirety
as follows:  

“(b)Annual Discretionary Bonus:  With respect to each fiscal year of the Term,
commencing with the fiscal year that begins October 1, 2017 and ends September
30, 2018 (i.e., the  2018 fiscal year), Company shall consider granting to you
an annual bonus (or a pro rata portion of such annual bonus for a portion of
such fiscal year).  Your target bonus with respect to each fiscal year shall be
as set forth below (or a pro rata portion of such amount for a portion of such
fiscal year), and the amount of any annual bonus awarded to you shall be
determined by Company in its sole discretion, which shall be exercised by
Company in good faith, based on factors

HS 65911-2

--------------------------------------------------------------------------------

 

including, without limitation, the strength of your performance and the
performance of Company and of Warner Music Group; provided that the amount of
any annual bonus awarded to you may be higher or lower than the target amount.

 

Fiscal Year

 

Target Bonus

2018

 

$600,000

2019 & thereafter

 

$850,000”

 

5.The following is hereby added to the Agreement as new Paragraph 3(d):

“(d)Equity Plan:  If, during the Term, Company establishes a new long-term
incentive plan or program (a “new LTIP”) in which executives of Company at your
level are eligible to participate, then Company shall, in good faith, consider
offering you the opportunity to participate in such new LTIP in accordance with
the terms and conditions of such plan or program.”

6.Paragraph 11(e) of the Agreement is hereby amended and restated in its
entirety as follows:

“(e)“Special Termination Payments” shall mean the greater of (i) the Severance
Amount (as defined below) and (ii) the sum of (A) $1,250,000 plus (B) a pro rata
discretionary annual bonus with respect to the fiscal year in which the
Termination Date occurs, the amount of which pro rata discretionary annual bonus
shall be determined by Company in its sole discretion, which shall be exercised
by Company in good faith.”

7.Paragraph 12 of the Agreement is hereby amended and restated in its entirety
as follows:

“Confidential Matters:  You shall keep secret all confidential matters of
Company and its affiliates (for purposes of Paragraphs 12 and 13 only,
“Company”), and shall not disclose them to anyone outside of Company, either
during or after your employment with Company, except (a) with Company’s prior
written consent; (b) as required by law or judicial process or as permitted by
law for the purpose of reporting a violation of law; or (c) to your professional
advisors to the extent reasonable and necessary. Company hereby informs you, and
you hereby acknowledge, in accordance with 18 U.S.C. Section 1833(b), that you
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret where the disclosure (i) is made
(A) in confidence to a federal, state, or local government official, either
directly or indirectly, or to any attorney; and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  You shall deliver promptly to Company upon
termination of your employment, or at any time as Company may request, all
confidential memoranda, notes,

2

HS 65911-2

--------------------------------------------------------------------------------

 

records, reports and other documents (and all copies thereof) relating to the
business of Company which you may then possess or have under your control;
provided that you may retain your personal files (i.e., your files not related
to Company) and a copy of your address book.”

Except as expressly amended herein, the terms and provisions of the Agreement
shall remain in full force and effect.

If the foregoing correctly sets forth our understanding, please sign below and
return this letter to Company.

 

WARNER MUSIC INC.

 

 

By:

/s/ Steve Cooper

Name:  Steve Cooper

 

Accepted and Agreed:

 

/s/ Paul M. Robinson

Paul M. Robinson

 

3

HS 65911-2